Title: From Thomas Jefferson to Giovanni Fabbroni, 26 July 1789
From: Jefferson, Thomas
To: Fabbroni, Giovanni



Sir
Paris July 26. 1789.

I take the liberty of presenting to your notice the Bearer hereof Mr. Benjamin Huger, a young gentleman of South Carolina, and of one of the most distinguished families there. Travelling for his improvement, he will take your city in the course of his tour, and will certainly find that it merits to occupy him some days. I will ask for him those attentions and informations so useful to a traveller, and which you are so well qualified and disposed to furnish. It will give me great pleasure to be useful in the same way to such of your friends whom you shall do me the honor to make known to me, and who may be visiting this capital during my residence at it, or the United states after I shall return to them. I am glad of every occasion of repeating to you assurances of those sentiments of respect and esteem with which I have the honor to be Sir Your most obedient & most humble servt.,

Th: Jefferson

